Citation Nr: 0608961	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gouty 
arthritis, right knee.

2.  Entitlement to a rating in excess of 10 percent for gouty 
arthritis, left knee.

3.  Entitlement to a rating in excess of 10 percent for left 
corneal scar prior to November 4, 2002. 

4.  Entitlement to a compensable rating for bilateral 
lenticular lens clouding prior to November 4, 2002. 

5.  Entitlement to a rating in excess of 30 percent for left 
corneal scar with bilateral lenticular lens clouding and left 
lens replacement since November 4, 2002.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in June 1980 with over 
27 years of military service.

By decision dated in March 2002, the VA Regional Office (RO) 
in New Orleans, Louisiana, granted entitlement to service 
connection for right and left knee disabilities and assigned 
10 percent evaluations for each.  The veteran disagreed with 
the disability ratings.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

As the statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
10 percent ratings are to be assigned for the entire period 
at issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Moreover, with respect to the veteran's claim for an 
increased rating for a left eye disability, the RO originally 
denied the claim; however, in a September 2005 rating 
decision, the RO increased the evaluation to 30 percent.  The 
Veterans Claims Court has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 30 percent remains in appellate 
status. 


FINDINGS OF FACT

1.  The veteran's right and left knee disabilities are 
manifested by subjective complaints of pain and limited 
mobility, with right greater than left; objective findings 
include some limitation of range of motion and moderately 
severe osteoarthritis.   

2.  Prior to November 2002, the veteran's left corneal scar 
had been stable for many years.

3.  Prior to November 2002, the veteran's left eye disorder 
included corrected visual acuity to 20/20 in the right eye, 
and 20/40 in the left eye.

4.  Since November 2002, the veteran's left eye disability is 
most consistent with aphakia.  The evidence does not show 
enucleation or a serious cosmetic defect of the veteran's 
left eye.

5.  In-service complaints of left shoulder pain in service 
are shown to have been acute and transitory, and resolved 
without continuing residuals; there is no evidence of chronic 
residuals associated with right or left shoulder disorders 
while on active duty.

6.  Post-service medical evidence does not show the onset of 
chronic right or left shoulder symptomatology for many years 
after military discharge.

7.  The medical evidence does not show that the veteran's 
current right or left shoulder disorders are associated with 
military service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no more, for 
gouty arthritis, right knee, have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic Codes (DCs) 
5017, 5256, 5257, 5258, 5259, 5260, 5261 (2005).

2.  The criteria for a rating of 20 percent, but no more, for 
gouty arthritis, left knee, have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5017, 5256, 5257, 5258, 
5259, 5260, 5261 (2005).

3.  Prior to November 2002, the criteria for a rating in 
excess of 10 percent for left corneal scar had not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 4.84a, DCs 6027, 6028, 6029, 6061-6079 (2005).

4.  Prior to November 2002, the criteria for a compensable 
rating for bilateral lenticular lens clouding had not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. § 4.84a, DCs 6027, 6028, 6029, 6061-6079 (2005).

5.  Since November 2002, the criteria for a rating in excess 
of 30 percent for left corneal scar with bilateral lenticular 
lens clouding and left lens replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 4.84a, DCs 6027, 6028, 6029, 6061-6079 (2005).

6.  A chronic right shoulder disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).

7.  A chronic left shoulder disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

I.  Entitlement to Ratings in Excess of 10 Percent for Gouty 
Arthritis, Right and Left Knees

The veteran is separately rated under DCs 5017-5260 for gouty 
arthritis of the right and left knees.  Under the provisions 
of DC 5017, gout is to be rated under DC 5002 for rheumatoid 
arthritis.  The Board will also consider DC 5260 for 
limitation of motion, as directed by DC 5002, and DCs 5256, 
5257, and 5261.

In order for the veteran to receive a rating higher than 10 
percent for gouty arthritis of his right or left knee 
disabilities, the medical evidence must show any of the 
following:

*	arthritis as an active process with one or two 
exacerbations a year in a well-established diagnosis 
(DC 5002)
*	chronic arthritis will be rated under limitation of 
motion (DC 5002)
*	ankylosis of the knee (DC 5256);
*	"moderate" or "severe" recurrent subluxation or 
lateral instability of the knee (DC 5257);
*	limitation of flexion of the leg to 30 degrees (DC 
5260); or
*	limitation of extension of the leg to 15 degrees (DC 
5261).

After a review of the file, the Board finds that the 
veteran's right knee disability warrants a 30 percent rating 
(for a "severe" impairment), and the left knee disability 
warrants a 20 percent rating (for a "moderate" impairment).

In the most recent VA examination dated in May 2005, the 
veteran related that his right knee was 60 percent of the 
problem and his left knee was 40 percent of the problem.  He 
indicated that he had difficulty walking, had difficulty 
going up and down stairs, and that his activities had 
decreased by 75 percent because of his knees.  

Physical examination showed an "okay" gait, but the veteran 
could not toe or heel walk.  Range of motion was reported as 
120/140 degrees bilaterally (with 140 degrees as anatomically 
normal), and stability to varus and valgus testing was 
negative.  Lachman sign was negative, he had bilateral 
McMurray sign on the lateral side bilaterally, and repetitive 
motion resulted in loss of range of motion.  

An X-ray reportedly showed moderate osteoarthritis of the 
bilateral knees, right greater than left, predominantly 
involving the medial compartment.  The clinical impression 
was bilateral osteoarthritis of a moderately severe degree.  
Interestingly, the evidence did not show gouty arthritis; 
nonetheless, the Board will consider the veteran's claim with 
respect to osteoarthritis as well.  

With respect to the right knee, taken together, and giving 
the veteran the benefit of the doubt, the Board finds that 
the veteran's complaints of more severe symptomatology of the 
right knee (as opposed to the left knee) related to pain and 
immobility, and the most recent VA examiner's clinical 
assessment of moderately severe osteoarthritis of the knees 
more nearly approximates a 30 percent rating for a "severe" 
disability.  

However, the Board finds that the objective findings of the 
veteran's right knee disability do not warrant more than a 30 
percent evaluation under any relevant diagnostic code for 
knee impairment.  The Board notes that the recent clinical 
findings do not disclose that the veteran has any ankylosis 
of the right knee.  Ankylosis is defined as stiffening or 
fixation of a joint.  For example, on the most recent VA 
examination range of motion was reported as 120/140 degrees, 
indicating limited motion but not ankylosis.  

Further, a higher than 30 percent rating is not available 
under DCs 5257, 5258, 5259, or 5260 regardless of the degree 
of disability.  Also, flexion of the right knee was suggested 
to be at 0 degrees (anatomically normal), which does not 
warrant more than a 30 percent evaluation under DC 5261.  
Therefore, the evidence does not support a rating in excess 
of 30 percent for a right knee disability.

With respect to the left knee, considering the overall 
limitation due to pain and impairment in mobility, of a 
lesser degree than on the right, the left knee disorder more 
nearly approximates "moderate impairment."  As such, the 
increased rating of 20 percent, but no more, is warranted 
under DC 5257.

However, in order for the veteran to receive a rating higher 
than 20 percent for his left knee disability, the medical 
evidence must show any of the following:

*	ankylosis of the knee (DC 5256); 
*	"severe" impairment of the knee with recurrent 
subluxation or lateral instability (DC 5257); 
*	limitation of flexion to 15 degrees (DC 5260); or
*	limitation of extension to 20 degrees or more (DC 5261). 

First, the recent clinical findings do not disclose that the 
veteran has ankylosis of the left knee.  For example, on the 
most recent VA examination he had 120/140 degrees of motion 
of the left knee.  Therefore, the Board can find no basis 
under DC 5256 to grant the veteran a higher than 20 percent 
evaluation.

Moreover, the evidence does not indicate that veteran 
currently experiences more than a "moderate" impairment of 
his left knee under DC 5257.  A review of outpatient 
treatment records does not reveal objective clinical evidence 
of swelling, deformity, or atrophy.  

Further, the most recent VA examination reflected that the 
veteran's left knee was stable and had a somewhat less impact 
on his mobility than the right knee.  Range of motion of the 
left knee is reported as 120/140 degrees.  This level of 
limitation of motion does not satisfy the criteria for a 
higher rating under DC 5260 (requiring flexion to be severely 
limited to 15 degrees) or DC 5261 (requiring extension to be 
limited to 20 degrees or more).  Therefore, the evidence 
supports a rating of 20 percent, but no more, for a left knee 
disability.

This evidence is also consistent with outpatient treatment 
records.  As an example, a July 2004 orthopedic note at the 
time of a cortisone injection reflected no effusion, edema, 
or erythema of the left knee.  An April 2004 VA examination 
noted range of motion of 0-120 degrees of the left knee and 
of 0-115 degrees of the right knee.  Lachman's and McMurray's 
signs were negative and there was no fatigability or 
increased pain with repetition.  The final diagnoses included 
gouty arthritis of both knees by history.  

Moreover, an October 2002 VA examination does not support 
higher ratings.  At that time, the veteran had no limitations 
on his walking, kneeling, squatting, etc.  He had had fluid 
removed from the left knee and sometimes had swelling of the 
knees.  However, physical examination revealed full range of 
motion of both knees, and negative McMurray's and Lachman's 
tests.  The final diagnoses included gouty arthritis right 
and left knees, intermittently symptomatic.  

Similarly, a June 2001 VA examination revealed complaints of 
knee pain and difficulty with stairs but he could walk two 
blocks.  Physical examination did not show ankylosis of the 
knees (full range of motion), there was no swelling or 
effusion, drawer's and McMurray's testing were negative, and 
there was no laxity.  Therefore, this evidence does not 
support a higher rating for either knee.

In sum, considering the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the veteran's overall right knee 
pathology more nearly approximates a "serious" knee 
impairment, warranting assignment of a 30 percent rating, but 
no more; and the overall left knee pathology more nearly 
approximates a "moderate" knee impairment, warranting 
assignment of a 20 percent rating, but no more.  It is noted, 
in assigning this rating, the Board has contemplated the 
complaints of pain and weakness as described by the veteran. 

With respect to the claims for increased ratings, the Board 
notes that VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  

Special consideration is given to factors affecting function 
in joint disabilities under 38 C.F.R. § 4.45.  These 
requirements for the consideration of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of disability and any 
changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
currently-assigned schedular ratings for right knee (now 30 
percent) and left knee (now 20 percent) disabilities are 
appropriate and there is no basis on which to assign higher 
schedular ratings at this time.

II.  Entitlement to a Rating in Excess of 10 Percent for Left 
Corneal Scar, and a Compensable Rating for Bilateral 
Lenticular Lens Clouding Prior to November 4, 2002

As a procedural matter, the veteran was originally service 
connected separately for a left corneal scar (at 10 percent 
disabling) and bilateral lenticular lens clouding (at 0 
percent disabling).  In November 2002, he underwent cataract 
surgery on his left eye.  Effective the date of the surgery, 
the RO combined the disabilities and rated the veteran for a 
single disability under DC 6029 for aphakia (absence of the 
lens).  

The rating criteria for aphakia under DC 6029 reflects that 
the condition is not to be combined with any other rating for 
impaired vision; hence, the current single disability rating.  
For purposes of this decision, the Board will consider 
whether higher ratings would have been warranted prior to 
November 2002, then address whether the veteran is entitled 
to a current higher rating for aphakia.

Left Corneal Scar

In a January 2004 VA eye examination, the examiner reflected 
that the veteran's corneal scar had been stable since 1996.  
Moreover, a review of outpatient treatment records shows no 
complaints of or treatment for a left corneal scar.  
Therefore, the evidence does not support a rating in excess 
of 10 percent prior to November 2002. 

Bilateral Lenticular Lens Clouding

Cataracts sometimes result in the loss of the lens (aphakia); 
however, prior to November 2002, the veteran's disability 
could not be rated for aphakia under DC 6029 because the lens 
was still intact.  There are two codes for cataracts: DC 6027 
for traumatic cataract, and DC 6028 for senile and other 
cataracts.  Both codes provide that the disability will be 
rated on the impairment of vision.  

In a June 2001 VA examination, the veteran's best corrected 
visual acuity was reported as 20/20 in the right eye, and 
20/40-2 in the left eye.  The fonunctive, corne, and anterior 
chamber were normal in the right eye; the left eye showed a 
faint, central, white, anterior, stromal opacity in the 
cornea with a "small" satellite opacity inferonasal to it.  

The clinical assessment was cataracts, left eye greater than 
right eye, as well as a long-standing faint central corneal 
opacity of the left eye of uncertain etiology.  Based on the 
findings in this examination, the evidence does not support a 
compensable rating under the schedular rating system.  

III.  Entitlement to a Rating in Excess of 30 Percent for 
Left Corneal Scar with Bilateral Lenticula Lens Clouding and 
Left Lens Replacement Since November 4, 2002

Turning now to the issue of whether the veteran is entitled 
to a rating in excess of 30 percent for aphakia, the Board 
finds that the evidence does not support a claim for a higher 
rating.

Under DC 6029, a 30 percent evaluation is provided for either 
bilateral or unilateral aphakia.  The Note following DC 6029 
indicates that the 30 percent evaluation prescribed for 
aphakia is a minimum rating to be applied to the unilateral 
or bilateral condition, and is not to be combined with any 
other rating for impaired vision.  

When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  

In a VA examination report dated in January 2004, the veteran 
related having a cataract extraction, left eye, approximately 
one year previously.  He indicated that his vision was better 
for about three months then clouded up again.  Physical 
examination revealed that his best corrected visual acuity 
was 20/25 in both eyes.  The clinical assessment included 
mild cataract right eye, pseudophakia left eye, and old 
inactive corneal scar left eye of uncertain etiology.  

With respect to the corneal scarring and lenticular lens 
clouding, the examiner remarked that the veteran's corneal 
scar had been stable since at least 1996 and because of the 
prior surgery could no longer be said to have lenticular lens 
clouding.

Here, only the veteran's left eye disability is service-
connected.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice-connected eye is 
considered to be normal (20/40 or better) unless there is 
blindness in that eye.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. 
§§ 3.383, 4.84a, DC 6070.

The veteran has been assigned a 30 percent evaluation for 
aphakia (loss of the lens) of the left eye.  While this is a 
minimum, the veteran would not be entitled to a higher rating 
based on visual acuity impairment since the most recent 
examination showed that his vision was corrected to 20/25 in 
the right eye, and 20/50 in the left eye.  

Moreover, the evidence does not show enucleation or a serious 
cosmetic defect.  Further, the evidence does not indicate an 
impairment of ocular muscle function and the provisions of DC 
6090 are not for application.  It should also be noted that 
DC 6029 specifically prohibits combining the 30 percent 
rating for aphakia with any other rating for impaired vision.  
For these reasons, the claim for a rating in excess of 30 
percent is denied.

IV.  Entitlement to Service Connection for Right and Left 
Shoulder Disorders

As a matter of procedural history, the veteran filed a claim 
for left shoulder tendonitis, which was denied by rating 
decisions dated in September 1981 and July 1982.  In April 
2002, he filed a claim for left and right shoulder pain.  He 
reported that he had been treated for tendonitis in service, 
which had developed into arthritis.  The RO apparently 
considered them new claims and denied by rating decision 
dated in October 2002.  The Board agrees and will consider 
the claims on the merits

In addition to the laws and regulations cited above, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran complained 
of left shoulder pain in early 1954, but an X-ray was 
negative for recent injury or soft tissue calcification.  An 
October 1955 X-ray was also negative.  Left shoulder pain was 
noted in August 1970 and September 1973 and he was diagnosed 
with muscle strain secondary to obesity.  The pain was 
associated with neck movement.  

Although the veteran remained on active duty for another 
seven years, the evidence does not show any additional 
complaints related to the left shoulder, and no complaints 
related to the right shoulder at any time.  At the time of a 
Medical Evaluation Board in July 1979, shortly prior to 
separation, his upper extremities were noted to be normal and 
there was no mention of chronic right or left shoulder 
complaints.

Shortly after discharge, the veteran filed claims for various 
medical conditions but not for problems with his shoulders.  
Approximately four months later, he underwent a VA 
examination.  At the time, however, he did not report 
complaints related to either shoulder.  The physical 
examination revealed that his musculoskeletal system was 
normal.  

This evidence suggests that he was having no chronic 
symptomatology related to either shoulder within the first 
months after service separation.  Therefore, the Board finds 
that the evidence does not show that the veteran had a 
chronic left or right shoulder disorder while on active duty.

In August 1981, over one year after discharge, the veteran 
sought treatment for problems with his left ankle and back.  
After discussing various aspects of the veteran's ankle and 
back complaints, the physician remarked that the veteran also 
had tendinitis of his left shoulder and indicated that he 
would respond well to cortisone injection or physical 
therapy.  At this point, the veteran filed a claim for 
tendonitis of the left shoulder, which was denied by the RO 
dated in September 1981 and July 1982.  He did not appeal and 
those decisions became final.

Post-service medical records fail to show complaints related 
to the shoulders for many years.  Subsequent to the 1980s 
denials, there is essentially no further activity on the 
claims file until the mid-1990s, when the veteran filed 
claims for increased ratings for asthma, impaired vision, and 
hiatal hernia.  Outpatient and hospital records from 1995-
1996 and from 2000-2001 showed no complaints of, treatment 
for, or diagnoses of shoulder disorders.  In April 2002, he 
filed the current claims.

In an August 2002 orthopedic consultation, the veteran 
reported a long history of shoulder discomfort with an onset 
in the 1960s, and attributed to an old football injury.  He 
described bilateral shoulder discomfort worse with overhead 
activity and range of motion.  After a physical examination, 
the final diagnoses included left acromioclavicular (AC) 
joint degenerative changes (based on a May 2002 X-ray).  
There was no diagnosis made with respect to the right 
shoulder.  

However, the Board emphasizes the over 20-year gap between 
discharge from military service and the current bilateral 
shoulder complaints, and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1980 and complaints initially documented in 
2002.  

As such, there is no support for the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the veteran's current 
shoulder disorders to military service, despite his 
contentions to the contrary.

A review of more recent outpatient medical records shows on-
going treatment for left shoulder pain but essentially little 
to no treatment for right shoulder complaints.  A January 
2003 X-ray revealed mild AC degenerative changes.  In 
February 2003, he was diagnosed with left greater than right 
impingement syndrome.  An April 2004 chest X-ray showed 
degenerative changes in both AC joints.  However, no 
physician has attributed the veteran's left and right 
shoulder complaints to military service.  Without a medical 
nexus, the claims for service connection are denied.

The Board has considered the veteran's written statements 
that he developed chronic shoulder problems during military 
service.  His statements are probative of symptomatology but 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be sufficiently persuasive 
in light of the other objective evidence of record showing no 
complaints or findings indicative of chronic left or right 
shoulder disorders during active duty, and no left or right 
shoulder complaints until many years later.  He lacks the 
medical expertise to offer an opinion as to the diagnosis of 
current pathology, as well as to medical causation of any 
current disability.  In the absence of competent, credible 
evidence of a chronic disability in service, lack of 
continuity of relevant symptomatology, and the absence of a 
medical nexus, service connection is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2001 and June 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA and 
the Board finds that the provisions of the VCAA have been 
fully satisfied.

Next, the revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Further, the RO has provided the veteran with 
several DRO conferences regarding his claims.

Moreover, in claims for disability compensation the VCAA duty 
to assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in June 2001, October 
2002, January 2004, April 2004, May 2005, and June 2005.  The 
available medical evidence is sufficient for adequate 
determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

A 30 percent disability rating, but no more, is granted for 
gouty arthritis, right knee, subject to the law and 
regulations governing the payment of monetary benefits. 

A 20 percent disability rating, but no more, is granted for 
gouty arthritis, left knee, subject to the law and 
regulations governing the payment of monetary benefits. 

The claim for entitlement to a rating in excess of 10 percent 
for left corneal scar prior to November 4, 2002, is denied. 

The claim for entitlement to a compensable rating for 
bilateral lenticular lens clouding prior to November 4, 2002, 
is denied. 

The claim for entitlement to a rating in excess of 30 percent 
for left corneal scar with bilateral lenticular lens clouding 
and left lens replacement since November 4, 2002, is denied.

The claim for entitlement to service connection for a right 
shoulder disorder is denied.

The claim for entitlement to service connection for a left 
shoulder disorder is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


